           Case 6:20-cv-00024-CCL Document 1 Filed 03/31/20 Page 1 of 11


Linda M. Deola
Morrison, Sherwood, Wilson & Deola, PLLP
401 North Last Chance Gulch
P.O. Box 557
Helena, Montana 59624-0557
406-442-3261 Phone
406-443-7294 Fax
ldeola@mswdlaw.com




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             HELENA DIVISION

DIANA CORZINE,                            Cause No.     CV-20-24-H-CCL

                   Plaintiff,

      v.
                                                   COMPLAINT
UNITED STATES DEPARTMENT OF                      AND JURY DEMAND
VETERAN AFFAIRS and ROBERT L.
WILKIE, SECRETARY OF
VETERANS AFFAIRS.

                   Defendants.



                     PARTIES, JURISDICTION AND VENUE

      1.     Plaintiff Dr. Diana Corzine (Dr. Corzine) is a resident and citizen of

Jefferson County, Helena, Montana and is employed as a physician at Montana VA

Healthcare System in Fort Harrison/Helena, Montana. (MTHCS)




                                            1
            Case 6:20-cv-00024-CCL Document 1 Filed 03/31/20 Page 2 of 11


       2.     Defendant Robert L. Wilkie is the Secretary of Veterans Affairs (VA).

The VA is an executive agency, department or instrumentality of the federal

government, subject to the laws of the United States of America, including § 703(a) of

Title VII of the Civil Rights Act of 1964, 42 U.S.C.S. § 2000-2(a), 42 U.S.C. 2000e et

seq. (Title VII) and, the Equal Pay Act of 1963 (EPA), 29 U.S.C. §206(d).

       3.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§

1331, 1343 (4), 42 U.S.C.S. §§ 2000e-et seq., 29 C.F.R.§ 1614.407-408.

       4.     The Helena Division of the United States District Court, District of

Montana, has venue over this action pursuant to 28 U.S.C. § 1391 (e), in that the

events and omissions giving rise to the claim occurred in this District and Defendant,

an agency of the United States Government is subject to personal jurisdiction in this

District.

                             FACTUAL ALLEGATIONS

       5.     Dr. Corzine began her employment at the MTHCS in November of 2002.

She became the Chief of Sleep Medicine in August, 2016. She is double board

certified in Family Medicine and Sleep Medicine and is Chief of the Sleep Medicine

Medical Service at MTHCS in Helena, MT.

       6.     Beginning in July of 2018 and continuing to the present day, the VA has

engaged in wage discrimination against Dr. Corzine, a female physician, based upon

her gender.



                                            2
           Case 6:20-cv-00024-CCL Document 1 Filed 03/31/20 Page 3 of 11


      7.      In April of 2018, the MTHCS selected a male Sleep Medicine Physician

applicant Dr. Alkazir, for a Sleep Medicine position. This position had the same

clinical responsibilities as Dr. Corzine’s position but no Administrative or

Supervisory responsibilities. Dr. Alkazir had 1 year of Sleep Medicine experience

compared to Dr. Corzine’s 10 years of Sleep Medicine experience and 16 years VA

experience. The pay offered by the MTHCS to Dr. Alkazir; an amount set by the

recommendation of the Physician Compensation Panel, and accepted by him on May

14, 2018 was $284,000 pay plus $42,000 recruitment incentive as Step 1 VA

Physician. As compared to Dr. Corzine’s salary at the time of $248,000 which

included the required $15,000 extra for Chief of the Service duties and 16 years VA

experience.

      8.      At or about the same time that the MTHCS offered $284,000 to Dr.

Alkazir, plus a bonus, on March 22, 2018 the Physician Compensation Panel signed a

recommendation to increase Dr. Corzine’s pay to $284,000 plus $15,000 for Chief

Service for total compensation of $299,000. Despite the Physician Compensation Panel’s

recommendation to increase Dr. Corzine’s pay, the MTHCS refused to give Dr. Corzine

any pay increase.

      9.      Although MTHCS had offered Dr. Alkazir, a male physician with less

experience than Dr. Corzine $284,000; which he accepted in May of 2018, by June of

2018 when Dr. Corzine complained that she had not receive the pay increase consistent

with what had been offered and accepted by Dr. Alkazir and recommended by the
                                           3
            Case 6:20-cv-00024-CCL Document 1 Filed 03/31/20 Page 4 of 11


Compensation Panel, the MTHCS back tracked and tried to “withdraw” the offer it had

already made to Dr. Alkazir and he had already accepted.

      10.     On information and belief, the MTHCS’s efforts to change the salary offered

and accepted by Dr. Alkazir was done in an effort to avoid paying Dr. Corzine, a female

physician, who had complained about pay disparity, the same amount the MTHCS was

willing to pay a male physician; who was subordinate to Dr. Corzine.

      11.     Dr. Alkazir took a position at a private facility outside of the State of

Montana the MTHCS remained without a Sleep Physician. Throughout this time, Dr.

Corzine continued to seek pay consistent with the recommendation of the Physician

Compensation Panel and consistent with what the MTHCS identified as the correct pay

for Dr. Alkazir a male physician. But the MTHCS refused to change her pay.

      12.     On the same day that the Physician Compensation Panel recommended that

Dr. Corzine’s pay be increased to $284,000 plus $15,000 for Chief Service for total

compensation of $299,000. The same Physician Compensation Panel also made

recommendations regarding the compensation of another Helena MTHCS Sleep Medicine

physician, Dr. Thigpen; a male. Dr. Thigpen’s privileges were identical to Dr. Corzine,

that is 100% Sleep Medicine. Dr. Thigpen’s VA experience was 5 years and he was

supervised by Dr. Corzine.

      13.     The Physician Compensation Panel’s March 22, 2018 recommended a pay

increase for Dr. Thigpen and the MTHCS increased his salary by $19,000.

      14.     Dr. Corzine registered her complaint internally with MTHCS and when it
                                               4
            Case 6:20-cv-00024-CCL Document 1 Filed 03/31/20 Page 5 of 11


was confirmed to her on July 5th, 2018, that she would receive no pay adjustment,

despite the Compensation Biennial review recommendation, she called the EEO office

and lodged a complaint ultimately filing a complaint with the EEOC.

      15.     Since voicing her objections and filing formal EEO/EEOC Complaints,

the MTHCSA retaliated against her by paying a male physician with less experience

than Dr. Corzine more for the identical position.

      16.     After the Alkazir incident, the MTHCS posted the Sleep Physician position

again and in October of 2019 offered to a male Sleep Physician, (Dr. Berman) with less

experience than Dr. Corzine and with no Chief of Staff duties $275,000 plus a $21,000

recruitment bonus. An amount significantly over Dr. Corzine’s pay.

      17.     Dr. Bergman accepted the MTHCS’s offer in October of 2019 and was fully

credentialed for 100% sleep medicine only, to perform the identical job as Dr. Corzine

accept, that Dr. Corzine as Chief of Staff supervises Dr. Bergman.

      18.     In an effort to justify paying Dr. Bergman, a male physician with less

experience than Dr. Corzine, the MTHCS through Ed Zurey of the Human Resources

Department, altered the duties of the position that was announced by inserting false

information into the pay recommendation made for Dr. Bergman.

      19.     The MTHCS, through Ed Zurey, intentionally altered the pay

recommendation form for Dr. Berman to include .51 of Dr. Bergman’s time for ENT.

However, the position announcement was for and the position is limited to 100% Sleep

Medicine. Dr. Bergman only sought and only received privileges for Sleep Medicine; not
                                             5
             Case 6:20-cv-00024-CCL Document 1 Filed 03/31/20 Page 6 of 11


ENT.

       20.     Physicians at the MTHCS are limited to practicing to the privileges

requested and approved by the credentialing committee and chief of staff. Dr.

Bergman did not request any ENT privileges and the credentialing committee did not

grant such privileges. Dr. Bergman has not practiced or done operative ENT

procedures since 2012, he did not request ENT privileges, the position announcement

was only for Sleep Medicine. And the MTHCS does not even have ENT service. Dr.

Bergman’s privileges are identical to Dr. Corzine’s but he is being paid significantly

more than Dr. Corzine.

       21.     MTHCS’s insertion into the pay recommendation for Dr. Bergman by Ed

Zurey of ENT services for .51 was false and not possible and was an intentional

falsification designed to justify paying a male physician more than Dr. Corzine for the

same work.

       22.     Dr. Bergman’s privileges are for 100% Sleep Medicine. He has no privileges

for ENT and no such responsibilities. He is performing the same job as Dr. Corzine,

subordinate to Dr. Corzine yet he is earning $25,000 more a year than she is, inclusive of

her $15,000 Chief of Staff pay. If compared apples to apples, Dr. Bergman is being paid

$40,000 more per year for 100% Sleep Medicine work at the MTHCS.

       23.     On information and belief employees in the VA system, notably Ed

Zurey and former Director Kathy Berger considered Dr. Corzine’s efforts to achieve

equal pay offensive and have refused to give Dr. Corzine equal pay.
                                             6
            Case 6:20-cv-00024-CCL Document 1 Filed 03/31/20 Page 7 of 11


                                    COUNT I
                              EQUAL PAY ACT CLAIM

      24.     Plaintiff re-alleges and incorporates Paragraphs 1through 23 as if fully

set forth herein.

      25.     The central provision of the Equal Pay Act is 29 U.S.C. §206(d)(1),

which provides: 18 (d) Prohibition of sex discrimination.

 (1) No employer having employees subject to any provisions of this section shall
discriminate, within any establishment in which such employees are employed,
between employees on the basis of sex by paying wages to employees in such
establishment at a rate less than the rate at which he pays wages to employees of the
opposite sex in such establishment for equal work on jobs the performance of which
requires equal skill, effort, and responsibility, and which are performed under similar
working conditions, except where such payment is made pursuant to (i) a seniority
system; (ii) a merit system; (iii) a system which measures earnings by quantity or
quality of production; or (iv) a differential based on any other factor other than sex.

      Defendant has violated the Equal Pay Act. Dr. Corzine has seniority and

supervisory responsibilities and is paid less for the identical Sleep Medicine service

than male Sleep Medicine physicians.

      26.     Under the Equal Pay Act, Dr. Corzine is entitled to the pay that she

should have received for equal work beginning in March of 2018 and continuing to the

present and that, she is entitled to a figure doubled as liquidated damages, 29 U.S.C. §

216(b), and costs and attorney’s fees.




                                            7
             Case 6:20-cv-00024-CCL Document 1 Filed 03/31/20 Page 8 of 11


                                    COUNT II
                           RETALIATION EQUAL PAY ACT

      27.       Plaintiff re-alleges and incorporates Paragraphs 1through 26 as if fully set

forth herein.

      28.       29 U.S.C. § 215(a)(3), a provision of the Fair Labor Standards Act,

establishes a cause of action for retaliation against employees who assert rights under

the Equal Pay Act or the FLSA.

Section 215(a)(3) provides that it is unlawful “to discharge or in any other manner

discriminate against any employee because such employee has filed any complaint or

instituted or caused to be instituted any proceeding under or related to this Act, or has

testified or is about to testify in any such proceeding . . .” The statutory term ‘filed any

complaint’ includes oral as well as written complaints within its scope.

      29.       Dr. Corzine complained orally, in writing and formally with the EEO

about her unequal pay. She was advised by others involved in the compensation

review process, that recommended a pay increase for Dr. Corzine in March of 2018

that the former Director and others discriminated against Dr. Corzine by treating me

with hostility and unfairness. And that decisions about Dr. Corzine’s pay were due to a

personal and emotional response to Dr. Corzine rather than fair compensation

practices.

      30.       Dr. Corzine has suffered damages as a result of the retaliatory actions of

the MTHCS, separate and apart from unequal pay damages, 29 U.S.C. § 216(b).


                                               8
            Case 6:20-cv-00024-CCL Document 1 Filed 03/31/20 Page 9 of 11


                                         COUNT III
                                         TITLE VII

      31.       Plaintiff re-alleges and incorporates Paragraphs 1through 30 as if fully set

forth herein.

      32.       Title VII of the Civil Rights Act of 1964, 42 U.S.C.S. § 2000e et seq.,

makes it an unlawful employment practice to discriminate against any individual with

respect to her compensation because of such individual's sex. 42 U.S.C.S. § 2000e-

2(a)(1).

      33.       MTHCS violated Title VII by discriminating against Dr. Corzine with

respect to her compensation based upon her sex, causing her economic damages, to

which she is entitled to under 42 U.S.C.S. § 2000e-5 (g), and additionally costs and

attorney’s fees, 42 U.S.C. § 2000e-5(k).

                                     COUNT IV
                                RETALIATION TITLE VII


      34.       Plaintiff re-alleges and incorporates Paragraphs 1through 33 as if fully set

forth herein.

      35.       As a result of Dr. Corzine’s formal and then formal complaints regarding

sex-based pay discrimination, the MTHCS responded with retaliatory conduct in

violation of 42 U.S.C.S. § 2000e-3(a), in violation of Title VII of the Civil Rights Act

of 1964. Conduct that a reasonable employee found materially adverse, that well




                                               9
            Case 6:20-cv-00024-CCL Document 1 Filed 03/31/20 Page 10 of 11


might have dissuaded a reasonable worker from making or supporting a charge of

discrimination.

      36.       Dr. Corzine was damaged by this retaliatory conduct and entitled to

compensatory damages that make her whole and for attorney’s fees, 42 U.S.C. §

2000e-5(k).

                                  PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests:

          (a)     Back and front pay resulting from Defendants’

 discriminatory/retaliatory treatment of her and other benefits of employment;

          (b)     any and all compensatory damages in an amount to be determined at

 trial;

          (c)     liquidated damages in an amount equal to the amount of lost wages

 and other benefits of employment suffered by reason of Defendants’ willful

 violations of the Equal Pay Act, pursuant to 29 U.S.C. § 216(b),

 all remedies set forth under 42 U.S.C.S. § 2000e-5 (g);

      (d)       costs and reasonable attorneys’ fees incurred with this lawsuit with

interest thereon and additionally costs and attorney’s fees, 42 U.S.C. § 2000e-5(k);

      (e)       all other damages and further relief as deemed just.




                                              10
 Case 6:20-cv-00024-CCL Document 1 Filed 03/31/20 Page 11 of 11



                           JURY DEMAND

Plaintiff requests trial by jury on all issues triable by a jury.

DATED this 31st day of March, 2020.



                           By: /s/ Linda M. Deola
                               Linda M. Deola
                               Morrison, Sherwood, Wilson & Deola, PLLP
                               Attorneys for Plaintiff




                                    11
